Exhibit 10.2


SECOND AMENDMENT OF EXECUTIVE EMPLOYMENT AGREEMENT
THIS SECOND AMENDMENT OF EXECUTIVE EMPLOYMENT AGREEMENT (“Amendment”) is made by
and between WaferGen Bio-systems, Inc. (the “Company”) and Ivan Trifunovich
(“Executive,” and together with the Company, the “Parties”).
WHEREAS, Executive and the Company are parties to that certain Executive
Employment Agreement, dated March 8, 2012, as amended as of May 11, 2015 (the
“Employment Agreement”);
WHEREAS, under and subject to Section VIII of the Employment Agreement, the
Parties may amend the Employment Agreement;
WHEREAS, the term of the Employment Agreement, and Executive’s employment with
the Company under the Employment Agreement, are scheduled to terminate on June
30, 2016; and
WHEREAS, in connection with the Agreement and Plan of Merger, dated as of May
___, 2016 (the “Merger Agreement”), by and among the Company, Takara Bio USA
Holdings, Inc. (“Parent”), and an acquisition vehicle that is a wholly-owned
subsidiary of Parent, the Parties desire to amend the Employment Agreement as
set forth herein.
NOW, THEREFORE, in consideration of the foregoing, the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:
1.This Amendment shall become effective as the date of the execution of the
Merger Agreement (the “Effective Date”).
2.Section I.A of the Employment Agreement is deleted in its entirety and
replaced with the following:
“A. Term. The term of this Agreement shall begin on the Effective Date and shall
end on the earlier of (1) the Closing (as defined in the Merger Agreement) and
(2) March 31, 2017 (the ‘Term’).”
3.Section II.D of the Employment Agreement is deleted in its entirety and
replaced with the following:
“D. Additional Payout in Distribution
1. Calculation of Contingent Payments
(a) In the event that a distribution is made of any of the assets (including
cash) of the Company to holders of any class of capital stock by reason of their
ownership thereof, including any distribution made solely to the holders of the
Company’s preferred stock (but excluding the payment of accrued and accumulated
dividends on the preferred stock) and including any distribution made in
connection with a Change of Control (each, a “Distribution”), then in each such
case Executive shall have the right to receive a payment (a “Contingent
Payment”) from the Company (or the successor to the Company if the Company is
not the surviving company in such Change of Control) in connection with each
such Distribution equal to the amount, if any, by which (i) two and one-half
percent (2.5%) of the Total Distribution Amount (as defined below) exceeds (ii)
the amount paid to Executive in such Distribution with respect to compensatory
equity interests then held by Executive less the exercise or other purchase
price paid or payable by Executive for such equity interests. If the amount paid
to Executive in such Distribution with respect to compensatory equity interests
then held by Executive, less the exercise or other purchase price paid by
Executive for such


1

--------------------------------------------------------------------------------





equity interests, is equal to or exceeds two and one-half percent (2.5%) of the
Total Distribution Amount, then no Contingent Payment shall be payable to
Executive. A “Distribution” shall be deemed to include payments made, or other
consideration provided, by a third party to all holders of any particular class
of capital stock as part of the Change of Control, such as in the event of a
purchase of Company stock directly from Company stockholders pursuant to a
tender offer.
(b) For purposes of calculating the amount received by Executive in the
Distribution with respect to equity interests then held by Executive, (i) all
compensatory equity interests granted by the Company to Executive at any time
shall be treated as then held by Executive, including any compensatory equity
interests previously sold by Executive that would have been entitled to
participate in such Distribution had such equity interests not been sold prior
to the date of the Distribution, and (ii) any equity interests purchased by
Executive in open-market transactions or in privately-negotiated transactions
with individual investors shall not be treated as then held by Executive.
(c) ‘Total Distribution Amount’ shall be the value of all cash, property, and
securities that is distributed or paid in respect of equity interests in
connection with the Distribution, including amounts payable as part of a Change
of Control and amounts paid for the sale or redemption of, or as distributions
with respect to, any such equity interests.
2. Time and Form of Payments.
(a) Subject to Executive’s continued employment with the Company through the
date on which a Distribution occurs, in the event Executive is entitled to a
Contingent Payment with respect to such Distribution, then the form of
consideration payable to Executive in connection with the Distribution shall be
the same form paid to holders of the Company’s capital stock, which shall mean
all cash if stockholders receive all cash in the Distribution or such other form
or forms of consideration, or combinations thereof, as the stockholders shall
receive in the Distribution. In addition, with respect to a Distribution that
constitutes a “change in the ownership of a corporation” or a “change in the
ownership of a substantial portion of a corporation’s assets” (as those terms
are defined in Section 409A (which term is defined in Annex A)), the Contingent
Payment shall be paid on the same schedule and under the same terms and
conditions as is the consideration received by other stockholders who
participate in the Distribution, provided that all Contingent Payments with
respect to such Distribution will be made no later than five years after the
change in control event, in accordance with Treasury Regulation section
1.409A-3(i)(5)(iv)(A); provided, further, that with respect to all other
Distributions (“Non-Change in Control Event Distributions”) a Contingent Payment
with respect to such a Non-Change in Control Event Distribution will be made no
later than the 15th day of the third month of the year following the year in
which the Non-Change in Control Event Distribution occurs (or commences in the
event the Non-Change in Control Event Distribution is paid in two or more
installments). If a Non-Change in Control Event Distribution is scheduled to be
paid in two or more installments, the Contingent Payment shall be calculated in
accordance with Section IID.1 above, provided that the calculation will include
the estimated fair market value of such payments, accounting for the likelihood
that payments underlying a Non-Change in Control Event Distribution that are
scheduled to be made, or may potentially be made, to other stockholders in the
future and that are subject to a risk of forfeiture will actually be made to
such stockholders, discounted to present value as of the latest date such
payments could be made in accordance with the preceding sentence, as calculated
by an actuary, adjuster, or appraiser mutually agreed upon by Executive and the
Company.


2

--------------------------------------------------------------------------------





(b) In the event that Executive’s employment with the Company is terminated for
any reason more than six (6) months prior to a Distribution, then Executive
shall have no right to receive any Contingent Payment in connection with such
Distribution or any other Distribution thereafter. Notwithstanding the
foregoing, in the event Executive’s employment is terminated by the Company
other than For Cause, Executive shall be entitled to receive a Contingent
Payment in connection with the closing of the Merger Agreement even if it occurs
more than six (6) months following such termination.
(c) In the event that Executive’s employment with the Company is terminated for
any reason other than For Cause, By Death or By Disability (as defined in
Section IV below), or by Executive without Good Reason (as defined in Section
IVA below), (such termination, a “Qualifying Termination”), Executive shall be
entitled to receive a Contingent Payment (the “Post-Termination Contingent
Payment”) with respect to any Distributions that occur within six (6) months
following a Qualifying Termination (a “Qualifying Distribution”). Such
Post-Termination Contingent Payment will be paid to Executive as soon as
practicable following the earlier of (x) the 13-month anniversary of Executive’s
Qualifying Termination and (y) the occurrence of a Change of Control that
constitutes a “change in control event,” as defined in Treasury Regulation
section 1.409A-3(i)(5) (either such date, the “Payment Date”), subject to the
following:
(1)    Except as provided by paragraph (2) below, the Executive’s
Post-Termination Contingent Payment shall be payable in the same form paid to
holders of the Company’s capital stock, which shall mean all cash if
stockholders receive all cash in the Distribution or such other form or forms of
consideration, or combinations thereof, as the stockholders shall receive in the
Distribution, unless doing so is not feasible, as determined by the Company in
its sole discretion, in which case the Post-Termination Contingent Payment shall
be payable in a single lump sum cash payment, less applicable withholdings,
equal to the value of all Contingent Payments, calculated in accordance with
Section IID.1 above, that would have been payable to Executive with respect to
any Qualifying Distributions, provided that, if any consideration payable to the
holders of the Company’s capital stock in connection with a Qualifying
Distribution is either (A) paid in a form other than cash or (B) is scheduled to
be paid, or may potentially be paid, at any time following the Payment Date, the
calculation will include the estimated fair market value of such payments,
accounting for the likelihood that payments underlying a Distribution that are
scheduled to be made, or may potentially be made, to other stockholders in the
future and that are subject to a risk of forfeiture will actually be made to
such stockholders, discounted to present value as of the Payment Date, as
calculated by an actuary, adjuster, or appraiser mutually agreed upon by
Executive and the Company ; and
(2)    If the Payment Date is a Change of Control that constitutes a “change in
the ownership of a corporation” or a “change in the ownership of a substantial
portion of a corporation’s assets” (as those terms are defined in Section 409A
(which term is defined in Annex A)), the form of consideration payable to
Executive in connection with the Distribution shall be the same form paid to
holders of the Company’s capital stock, which shall mean all cash if
stockholders receive all cash in the Distribution or such other form or forms of
consideration, or combinations thereof, as the stockholders shall receive in the
Distribution. In addition, in that case, the Post-Termination Contingent Payment
shall be paid on the same schedule and under the same terms and conditions as is
the consideration received by other stockholders who participate in the
Distribution, provided that all Post-Termination Contingent Payments with
respect to such Distribution will be made no later than five years after the
change in control event, in accordance with Treasury Regulation section
1.409A-3(i)(5)(iv)(A).


3

--------------------------------------------------------------------------------





3.    In addition, the right to receive any further Contingent Payments shall
terminate immediately following the first Change of Control (other than with
respect to the Contingent Payment payable in connection with such Change of
Control).
4.    Executive acknowledges and agrees that except as provided in this Section
II.D.2, II.E below and with respect to compensatory equity interests, the
Company has no obligation to pay any other amounts to Executive in connection
with a Change of Control.
4.The provisions of the following sections of the Employment Agreement are
deleted in their entirety and replaced with “RESERVED,” and neither of the
Parties shall have any rights or obligations under any of these sections as of
or following the Effective Date: II.C (except that the terms and conditions of
stock options granted prior to the Effective Date shall remain unchanged and in
full force and effect); II.K; III.A; III.B; and V.B.
5.This Amendment is an amendment of the Employment Agreement, and to the extent
there is a discrepancy between this Amendment and the Employment Agreement, this
Amendment shall control and supersede the Employment Agreement. Except as set
forth specifically in this Amendment, the Employment Agreement remains unchanged
and in full force and effect.
6.This Amendment, the Employment Agreement (as amended by this Amendment), and
those documents expressly referred to in the Employment Agreement (as amended by
this Amendment), embody the complete agreement and understanding of the Parties,
and supersede and preempt any prior understandings, agreements, or
representations by or between the Parties, written or oral, which may have
related to the subject matter hereof in any way.
7.This Amendment may be executed simultaneously in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute but
one and the same instrument.
IN WITNESS WHEREOF, the Parties have executed this Amendment to be effective as
of the Effective Date.
WAFERGEN BIO-SYSTEMS            IVAN TRIFUNOVICH
Sign Name: /s/ Rolland Carlson                Sign Name: /s/ Ivan
Trifunovich            
Print Name:    Rolland Carlson            
Title:    President and CEO            


4